DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement is modified by the examiner and is being considered by the examiner. The Wikipedia website is crossed out due to lack of reference date. The reference date is added to the “STREET LIGHTING DESIGN IN LIGHTTOOLS”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates et al. (US 9646499) in view of Mikayama (US 20180338105).
Regarding claim 1, Finlow-Bates discloses A method of visually indicating managing compliance with lighting requirements for one or more sections of a roadway surface, wherein the one or more sections includes one or more lights (Finlow-Bates, col.1, lines 63-65, “According to one aspect, a method for the crowdsourced detection of defective street lights includes receiving reporting data from a plurality of vehicles”), the method comprising: 
collecting light measurement data and corresponding GPS determined locations associated with each collected light measurement (Finlow-Bates, col.7, lines 60-62, “The positioning module 222 may determine a position of the vehicle platform 200 from based on a position fix (e.g., GPS position fix) received from SPS receiver 208”, col. 8, lines 9-12, “In some examples the location included in the reporting data is a position fix of the vehicle platform 200, such as a GPS position fix obtained from SPS receiver 208”); 
determining for a given section of the roadway its classification (Finlow-Bates, col.14, lines 64-col.15, lines 3, “In some aspects, street light monitoring module 328 is configured to filter the received reporting data based on a sunset time and/or sunrise time for each corresponding location. That is, only reporting data measured after sunset and before sunrise may be utilized such that the street lights are the most probable source of light measured by the vehicles”. Therefore, the classification for a given section of the roadway (each street light) includes daytime street light and nighttime street light); 
obtaining the regulatory lighting lux standard for such a classification (Finlow-Bates, col.2, lines 43-45, “(a) obtain a baseline light intensity value for at least one street light at the location”. Col.11, lines 26-29, “The server 400 may also include logic configured to obtain a baseline light intensity value for a street light which corresponds to the network access ports 404 and/or processor 401”); 
determining each sections' level of compliance with regulatory lighting requirements (Finlow-Bates, col.14, lines 7-13, “Accordingly, during operation, the street light monitoring module 328 may compare the average light intensity value of column 608 with the expected light intensity value of the column 614 in order to make a determination as to the operability of a respective street light. For example, FIG. 6B illustrates an average light intensity  and 
visually depicting on the display the level of compliance for one or more sections of the roadway (Finlow-Bates, fig.6B. col.9, lines 40-46, “As mentioned above, the indication of a degradation of performance may include generating an alert to a user of the street light monitoring server 300 via user interface 312 and/or generating an alert (e.g., an email) to a maintenance authority responsible for the maintenance of street light 502B”. Col.14, lines 12-18, “FIG. 6B illustrates an average light intensity value for location 1 as 95%. However, the expected light intensity value for location 1 is also 95%. Thus, street light monitoring module 328 may determine that the street light at location 1 is operating normally as the average light intensity value is equal to or greater than the expected light intensity value for location 1”).
On the other hand, Finlow-Bates fails to explicitly disclose but Mikayama discloses creating a display depicting one or more sections of the roadway (Mikayama, “[0098] As illustrated in (a) in FIG. 7, consider the case where vehicle 300 travels at a dark time period along road 401 in which a plurality of street lights 400 are disposed at a predetermined interval (for example, 40 m), for example at 50 km/h”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Finlow-Bates and Mikayama. That is, applying the display of roadway of Mikayama to the display of Finlow-Bates. The motivation/ suggestion would have been to provide an intuitional interface to show a relationship between the street lights and associated luminance. 
Regarding claim(s) 10, it is interpreted and rejected for the same reasons set forth in claim(s) 1. 

Finlow-Bates further discloses A computer program product comprising a plurality of program code portions, stored in a non-transitory computer readable medium, for carrying out the method (Finlow-Bates, col.2, lines 53-58, “According to another aspect, a non -transitory computer-readable storage medium includes computer-executable instructions recorded thereon. Executing the computer-executable instructions on one or more processors causes an apparatus to receive reporting data from a plurality of vehicles”).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates et al. (US 9646499) in view of Mikayama (US 20180338105), and further in view of Pedersen et al. (US 20150173156).
Regarding claim 2, Finlow-Bates in view of Mikayama discloses The method of claim 1. 
On the other hand, Finlow-Bates in view of Mikayama fails to explicitly disclose but Pedersen discloses the step of adjusting the one or more lights based on the level of compliance in a respective section (Pedersen, “[0013] In the outdoor luminaire, the light source controller or luminaire controller utilizes the received light illuminance data to determine the required adjustment of the controllable light source e.g. to reach a target or nominal light illuminance at the road level. The controller may comprise a programmable or controllable driver circuit for the controllable light source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pedersen into the combination of Finlow-Bates and Mikayama. That is, adding the luminaire controller of Pedersen to the system of Mikayama and Finlow-Bates. The motivation/ suggestion would have been The outdoor luminaire may use . 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates et al. (US 9646499) in view of Mikayama (US 20180338105), and further in view of Bernal (US 20190043339).
Regarding claim 3, Finlow-Bates in view of Mikayama discloses The method of claim 1. 
On the other hand, Finlow-Bates in view of Mikayama fails to explicitly disclose but Bernal discloses shading or color coding to indicate the one or more sections' level of compliance (Bernal, “[0073] Advantageously, the colors correspond to the relative compliance quality levels that are also used by security matrix 200.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bernal into the combination of Finlow-Bates and Mikayama. That is, applying the color coding of Bernal to the level of compliance of Mikayama and Finlow-Bates. The motivation/ suggestion would have been to provide an intuitional interface to show the level of compliance.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates et al. (US 9646499) in view of Mikayama (US 20180338105), and further in view of Chiu et al. (US 20150206016) and Miyazaki (US 20170118390).
Regarding claim 4, Finlow-Bates in view of Mikayama discloses The method of claim 1.
Mikayama further discloses said visually depicting step comprises superimposing onto the display an indication of at least some of the luminance values (“[0018] FIG. 7 is a diagram for describing a process example for the case of traveling along a road in which a plurality of street lights are disposed at a predetermined interval, at a dark time period such as 
On the other hand, Finlow-Bates in view of Mikayama fails to explicitly disclose but Chiu discloses wherein the display is a three dimensional (3D) display (Chiu, “[0032] In particular, when the dotted block M shown on the driving auxiliary image 143 of FIG. 9 is clicked, the driving auxiliary image 143 shown on the displaying unit 14 is converted into a three-dimensional image of a base 331 of the street light pole 33 and the neighboring region corresponding to the dotted block M”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chiu into the combination of Finlow-Bates and Mikayama. That is, applying the 3D display of Chiu to the display of Mikayama and Finlow-Bates. The motivation/ suggestion would have been to provide a 3D environment to the user (Chiu, [0006] The present invention relates to an image auxiliary system, and more particularly to a driving image auxiliary system integrating a planar image and a three-dimensional image).
On the other hand, Finlow-Bates in view of Mikayama and Chiu fails to explicitly disclose but Miyazaki discloses wherein the magnitude of at least some of said luminance values are indicated by vertical lines (Miyazaki, “[0031] In the graph of FIG. 4, the horizontal axis represents elapsed time, the vertical line represents luminance values, and the solid line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Miyazaki into the combination of Finlow-Bates and Mikayama, Chiu, to include all limitations of claim 4. That is, applying the luminance represented by vertical lines of Miyazaki to the luminance of Mikayama and Finlow-Bates, Chiu. The motivation/ suggestion would have been to provide an intuitional method to illustrate luminance values.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates et al. (US 9646499) in view of Mikayama (US 20180338105), Chiu et al. (US 20150206016) and Miyazaki (US 20170118390), and further in view of Bernal (US 20190043339).
Regarding claim 5, Finlow-Bates in view of Mikayama, Chiu and Miyazaki discloses The method of claim 4, wherein the 3D display with vertical lines associated with one or more sections of the roadway, has been disclosed.
On the other hand, Finlow-Bates in view of Mikayama fails to explicitly disclose but Mikayama discloses wherein the display indicates by color the level of compliance of each depicted section (Bernal, “abstract, A single combined numerical value corresponding to a combination of the numerical values for each type of data is presented, along with graphical objects using shapes and colors which represent the numerical values and the single combined numerical value. [0073] Advantageously, the colors correspond to the relative compliance quality levels that are also used by security matrix 200”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bernal into the combination of Finlow-Bates and .
Claim(s) 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates et al. (US 9646499) in view of Mikayama (US 20180338105), and further in view of Pedersen et al. (US 20150173156) and Slate (US 20180094415).
Regarding claim 6, Finlow-Bates in view of Mikayama discloses The method of claim 1. 
On the other hand, Finlow-Bates in view of Mikayama fails to explicitly disclose but Pedersen discloses determining positions of light poles along the given section of the roadway and indicating these positions on the display; and, indicating on the display test points relative to the light pole positions (Pedersen, “[0045] The GPS receiver may be used for measuring the position of the vehicle or outdoor lamp relative to a map or to a global position to easily present on the map where the vehicle has measured outdoor lamps. The position may be the position of the GPS receiver or antenna on the vehicle and this position may be adjusted to a position of the vehicle and/or to a position of the outdoor lamp which is measured”). The same motivation of claim 2 applies here.
On the other hand, Finlow-Bates in view of Mikayama and Pedersen fails to explicitly disclose but Slate discloses which test points being required by the regulatory requirements (Slate, “[0026] The recorded data set for each pressure test can include all data necessary for complete verification of regulatory compliance, including, but not limited to: a) Date/time of test; b) Test type (DWV, supply lines, fuel gas lines, etc.); c) Starting gage pressure; d) Test .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Slate into the combination of Finlow-Bates and Mikayama, Pedersen, to include all limitations of claim 6. That is, adding the regulatory requirement of Slate to the test point of Mikayama and Finlow-Bates, Pedersen. The motivation/ suggestion would have been to provide a device for the regulatory compliance testing.
Regarding claim(s) 11, it is interpreted and rejected for the same reasons set forth in claim(s) 6. 

Allowable Subject Matter
Claims 7-9, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, it recites, determining an estimated light luminance value at each test point by performing a weighting function on at least one location's light measurement data, the weighting being based on the location's proximity to the test point.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Claim 12 recites similar limitations as claim 7, thus is allowed for the same rational.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        2/25/2021